U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarter ended September 30, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52169 Silica Resources Corporation (Name of small business issuer in its charter) Nevada 71-0090401 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 789 West Pender Street, Suite 1010 Vancouver, British Columbia, Canada V6C 1H2 (Address of principal executive offices) (604) 630-2940 (Issuer’s telephone number) 1100 Hamilton Street, Suite 306 British Columbia, Canada V6B 2S2 (Address of prior principal executive offices if changed from last filing) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o 1 Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes oNo o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofNovember 11, 2008 Common Stock, $0.001 72,755,800 2 SILICA RESOURCES CORPORATION Form 10-Q Part I. FINANCIAL INFORMATION F-1 Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 Part II. OTHER INFORMATION 12 Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 13 Signatures 13 3 Silica Resources Corporation (An Exploration Stage Company) FINANCIAL STATEMENTS SEPTEMBER 30, 2008 (unaudited) Index Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Statements of Stockholders Equity F-5 Notes to the Financial Statements F-6 F-1 Silica Resources Corporation (An Exploration Stage Company) Balance Sheets September 30, 2008 $ (Unaudited) March 31, 2008 $ (Audited) ASSETS Current Assets Cash 17,519 148,254 Receivables (Note 3) 6,048 3,057 23,567 151,311 Mineral properties (Note 4) 8,796 24,144 Equipment, net of depreciation 853 998 Total Assets 33,216 176,453 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities (Note 6) 57,317 48,619 Promissory notes (Notes 8 ) 71,141 - Due to related parties (Note 6) 12,017 12,017 Total Liabilities 140,475 60,636 Stockholders’ Equity (Deficit) Capital stock (Note 5) Authorized: 2,000,000,000 common shares, $0.001 par value Issued and outstanding: 72,755,800 shares (March 31, 2008 –100,800,000 shares) 72,756 100,800 Warrants (Note 5) 61,236 48,532 Additional paid in capital 433,925 318,586 Deficit accumulated during the exploration stage (675,176 ) (352,101 ) Total Stockholders’ Equity (Deficit) (107,259 ) 115,817 Total Liabilities and Stockholders’ Equity 33,216 176,453 Contingency (Note 1) Commitments (Note 7) The accompanying notes are an integral part of these financial statements F-2 Silica Resources Corporation (An Exploration Stage Company) Statements of Operations (Unaudited) For the Three Months Ended September 30, For the Three Months Ended September 30, For the Six Months Ended September 30, For the Six Months Ended September 30, Accumulated From October 7, 2005 (Date of Inception) to September 30, 2008 2007 2008 2007 2008 $ Expenses Depreciation 45 46 145 92 375 Interest 845 - 1,141 - 1,141 Consulting (Note 6 and 7) 83,823 - 136,730 - 199,529 Legal 12,200 16,658 23,304 29,168 127,846 Management fees - 1,500 - 3,000 15,000 Mineral property exploration 52,729 - 87,307 - 188,093 Office and administration 16,716 3,717 45,061 3,917 87,060 Professional services 14,040 4,269 14,040 10,051 49,377 Loss from operation (180,398 ) (26,190 ) (307,728 ) (46,228 ) (668,421 ) Other items: Impairment of mineral properties (15,348 ) - (15,348 ) - (15,348 ) Settlement of debt - 8,593 Net loss for the period (195,746 ) (26,190 ) (323,076 ) (46,228 ) (675,176 ) Basic and diluted loss per share (0.00 ) (0.00 ) (0.00 ) (0.00 ) (0.01 ) Weighted average number of shares outstanding – basic and diluted 72,755,800 99,320,000 83,807,070 99,320,000 90,091,987 The accompanying notes are an integral part of these financial statements F-3 Silica Resources Corporation (An Exploration Stage Company) Statements of Cash Flows (unaudited) For the Six months Ended September 30, For the Six months Ended September 30, Accumulated From October 7, 2005 (Date of Inception) to September 30, 2008 2007 2008 $ $ $ Operating Activities Net loss (323,076 ) (46,228 ) (675,176 ) Items not requiring the use of cash Depreciation 145 92 375 Interest accrued 1,141 - 1,141 Mineral property costs - - 300 Impairment of mineral properties 15,348 - 15,348 Settlement of debt - - (8,593 ) Changes in operating assets and liabilities Receivables (2,991 ) - (6,048 ) Accounts payable and accrued liabilities 8,698 38,967 57,317 Net Cash Used in Operating Activities (300,375 ) (7,169 ) (615,336 ) Investing Activities Acquisition of mineral properties - - (24,144 ) Acquisition of office equipment - - (1,228 ) Net Cash Used in Investing Activities - - (25,372 ) Financing Activities Proceeds on sale of common stock 100,000 - 567,617 Due to related party - 7,018 20,610 Promissory notes 70,000 - 70,000 Donated capital - - - Net Cash Provided by Financing Activities 170,000 7,018 658,227 Increase (Decrease) in Cash (130,735 ) (151 ) 17,519 Cash – Beginning of Period 148,254 124 - Cash – End of Period 17,519 (27 ) 17,519 Supplemental Disclosures: Interest paid - - - Income taxes paid - - - The accompanying notes are an integral part of these financial statements F-4 Silica Resources Corporation (An Exploration Stage Company) Statement of Stockholders' Equity October 7, 2005 (Date of Inception) to September 30, 2008 (“unaudited’) Common Shares Common Deficit Accumulated during the Number Par Value Additional Paid-in Capital Share Subscription Warrants Exploration Stage Total $ Balance, October 7, 2005 - Capital stock issued for cash: – February 2006 at $0.00005 pershare 60,000,000 60,000 (57,000 ) - - - 3,000 – February 2006 at $0.0025 pershare 24,000,000 24,000 36,000 - - - 60,000 – March 2006 at $0.0025 per share 6,400,000 6,400 9,600 - - - 16,000 Capital stock issued for mineral property: – March 15, 2006 at $0.0025 per share (Note 4) 120,000 120 180 - - - 300 Capital stock subscription - - - (2,000 ) - - (2,000 ) Net loss - (12,280 ) (12,280 ) Balance, March 31, 2006 90,520,000 90,520 (11,220 ) (2,000 ) - (12,280 ) 65,020 Capital stock issued for cash: – June 2006 at $0.0025 pershare 8,000,000 8,000 12,000 - - - 20,000 – September 2006 at $0.0025 per share 800,000 800 1,200 - - - 2,000 Capital stock subscription - - - 2,000 - - 2,000 Net loss - (127,317 ) (127,317 ) Balance, March 31, 2007 99,320,000 99,320 1,980 - - (139,597 ) (38,297 ) Capital stock issued for cash: – November 2007 to January 2008 at $0.25 per share 1,480,000 1,480 319,988 - 48,532 - 370,000 Issue cost - legal - - (3,382 ) - - - (3,382 ) Net loss - (212,504 ) (212,504 ) Balance, March 31, 2008 100,800,000 100,800 318,586 - 48,532 (352,101 ) 115,817 Capital stock issued for cash: – June 3, 2008 at $0.25 per share 400,000 400 86,896 - 12,704 - 100,000 Shares cancelled (28,444,200 ) (28,444 ) 28,444 - Net loss - - (323,076 ) (323,076 ) Balance, September 30, 2008 72,755,800 72,756 433,926 - 61,236 (675,177 ) (107,259 ) The accompanying notes are an integral part of these financial statements F-5 Silica Resources Corporation (An Exploration Stage Company) Notes to the Financial Statements September 30, 2008 ("unaudited") Note 1 Nature of Operations and Basis of Presentation Silica Resources Corporation (the "Company") was incorporated in the State of Nevada on October 7, 2005, and is in the exploration stage. The Company has acquired a mineral property located in the Yukon Territory, Canada, as well as certain other properties in the United States and has not yet determined whether these properties contain reserves that are economically recoverable. The recoverability of costs incurred for acquisition and exploration of each property will be dependent upon the discovery of economically recoverable reserves, confirmation of the Company's interest in the underlying property, the ability of the Company to obtain necessary financing to satisfy the expenditure requirements under property agreement, completion of the development of the property and upon future profitable production of proceeds from the sale thereof. Going Concern These financial statements have been prepared on a going concern basis which assumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The Company has a working capital deficit of $116,908 as at September 30, 2008 and has incurred losses since inception resulting in an accumulated deficit of $675,176 as at September 30, 2008 ($352,101 – March 31, 2008) and further losses are anticipated in the development of its business raising doubt about the Company's ability to continue as a going concern. These financial statements do not include any adjustments to the amounts and classifications of assets and liabilities that might be necessary should the Company be unable to continue as a going concern.The ability to continue as a going concern is dependent upon the Company to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due, and ultimately generating profitable operations in the future. Management intends to finance operating costs over the next twelve months with existing cash on hand and loans from directors and private placement of common stock. Unaudited Interim Financial Statements The accompanying unaudited interim financial statements have been prepared in accordance with United States generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB of Regulation S-B. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. However, except as disclosed herein, there has been no material changes in the information disclosed in the notes to the financial statements for the year ended March 31, 2008 included in the Company's Form 10-KSB filed with the Securities and Exchange Commission. The interim unaudited financial statements should be read in conjunction with those financial statements included in the Form 10-KSB. In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made. Operating results for the six months ended September 30, 2008 are not necessarily indicative of the results that may be expected for the year ending March 31, 2009. Note 2 Summary of Significant Accounting Policies Basis of Presentation The financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America and are presented in US dollars. The Company’s year-end is March 31. Mineral Properties The Company has adopted recommendations from the Emerging Issues Task Force (“EITF”) – EITF Abstract 04-2: “Whether Mineral Rights Are Tangible or Intangible Assets”.In accordance with the EITF, acquisition costs for mineral rights are accounted for as tangible assets and shown as a separate component of property, plant, and equipment.Costs relating to exploration and development are expensed as incurred until such time as economic reserves are quantified.To date, the Company has not established any proven reserves on any of its mineral properties. Estimated future removal and site restoration costs, when determinable are provided over the life of proven reserves on a units-of-production basis.Costs, which include production equipment removal and environmental remediation, are estimated each period by management based on current regulations, actual expenses incurred, and technology and industry standards.Any charge is included in exploration expense or the provision for depletion and depreciation during the period and the actual restoration expenditures are charged to the accumulated provision amounts as incurred. F-6 Silica Resources Corporation (An Exploration Stage Company) Notes to the Financial Statements September 30, 2008 ("unaudited") Note 2 Summary of Significant Accounting Policies- continued Use of Estimates and Assumptions The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. Foreign Currency Translation In accordance with SFAS No. 52, "Foreign Currency Translation", foreign denominated monetary assets and liabilities are translated into their United States dollar equivalents using foreign exchange rates which prevailed at the balance sheet date. Non monetary assets and liabilities are recorded at the exchange rates prevailing at the transaction date. Revenue and expenses are translated at average rates of exchange during the year. Exchange gains or losses resulting from foreign currency transactions are included in results of operations. Financial Instruments In accordance with the requirements of SFAS No. 107, "Disclosures about Fair Value of Financial Instruments," the Company has determined the estimated fair value of financial instruments using available market information and appropriate valuation methodologies. The carrying values of cash, receivables, accounts payable approximate their fair values due to the short-term maturity of these instruments. The fair value of the amounts due to a related parties is not determinable as they have no specific repayment terms. Environmental Costs Environmental expenditures that relate to current operations are expensed or capitalized as appropriate. Expenditures that relate to an existing condition caused by past operations, and which do not contribute to current or future revenue generation, are expensed. Liabilities are recorded when environmental assessments and/or remedial efforts are probable, and the cost can be reasonably estimated. Generally, the timing of these accruals coincides with the earlier of completion of a feasibility study or the Company's commitments to plan of action based on the then known facts. Various federal and state mining laws and regulations require the Company to reclaim the surface areas and restore underground water quality for its mine projects to the pre-existing mine area average quality after the completion of mining.In August 2001, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 143, “Accounting for Asset Retirement Obligations,” which established a uniform methodology for accounting for estimated reclamation and abandonment costs. In March 2005, the FASB issued Interpretation 47 (“FIN 47”), “Accounting for Conditional Asset Retirement Obligations”—an interpretation of FASB No. 143. FIN 47 clarifies that the term “conditional asset retirement obligation” as used in SFAS No. 143 refers to a legal obligation to perform an asset retirement activity in which the timing and/or method of settlement are conditional on a future event that may or may not be within the control of the entity.The obligation to perform the asset retirement activity is unconditional even though uncertainty exists about the timing and/or method of settlement.FIN 47 requires a liability to be recognized for the fair value of a conditional asset retirement obligation if the fair value of the liability can be reasonably estimated. Loss per Share The Company computes loss per share in accordance with SFAS No. 128, "Earnings per Share" which requires presentation of both basic and diluted earnings per share on the face of the statement of operations. Basic loss per share is computed by dividing net loss available to common shareholders by the weighted average number of outstanding common shares during the period. Diluted loss per share gives effect to all potentially dilutive common shares outstanding during the period including stock options and warrants, using the treasury method, and preferred stock, using the if-converted method. Dilutive loss per share excludes all potential common shares if their effect is anti-dilutive. As the effects of conversion of dilutive securities is anti-dilutive, basic loss per share is equal to diluted loss per share. F-7 Silica Resources Corporation (An Exploration Stage Company) Notes to the Financial Statements September 30, 2008 ("unaudited") Note 2 Summary of Significant Accounting Policies- continued Stock-based Compensation The Company has adopted the requirements of SFAS No. 123R for the period ending on March 31, 2006. SFAS No. 123R requires all share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on the grant date fair value of the award. Under SFAS No. 123R, the Company must determine the appropriate fair value model to be used for valuing share-based payments and the amortization method for compensation cost. As at September 30, 2008, the Company has not granted any stock options and, therefore has not recognized any stock based compensation expense. Recent Accounting Pronouncements In May 2008, the FASB issued SFAS No. 162, “The Hierarchy of Generally Accepted Accounting Principles”. The Statement identifies the sources of accounting principles and the framework for selecting the principles used in the preparation of financial statements of nongovernmental entities that are presented in conformity with GAAP in the United States.It is not expected that this Statement will result in a change in current practice. However, it provides for transition provisions in the unusual circumstance that the application of the provisions of this Statement results in a change in practice. This standard is not expected to have a significant effect on the Company’s reported financial position or results of operations. Note 3 Receivables The Company had Goods and Services Tax receivable of $6,048 at September 30, 2008 (September 30, 2007 – nil). Note 4 Mineral Properties Canada Sydney Creek – By a placer lease acquisition agreement (“Agreement”) dated March 15, 2006, the Company acquired from an unrelated party (the “Vendor”) a 100% undivided right, title and interest in and to a lease of the mineral property, known as "Sydney Creek Property", located in the Whitehorse Mining District of the Yukon Territory, Canada. The purchase price was paid by the issuance of 120,000 post-forward split common shares of the Company’s capital stock for a total cost of $300. The term of the lease was one year, renewable for two additional periods of one year each, if the Company incurs the qualifying property expenditures required under the lease. During the fiscal year ended March 31, 2007, the Company incurred the required expenditures and renewed the term of the lease for an additional year. During the quarter ended June 30, 2008, the claims expired and certain of the claims of interest are being restaked. Ash-Wel Claims – On May 25, 2008, the Company signed an Assigning Agreement to acquire a 100% undivided right, title and interest in and to four claims totalling 3,377 acres in a property known as the Ash-Wel claims in the Wells Lake area, 20 miles west of Princeton, B.C., Canada in the Similkameen mining division.Pursuant to the assigning agreement, the Company agreed to pay all new staking and claims maintenance costs incurred for the property, assume the obligations for a $100,000 work program by September 1, 2009, pay $20,000 to the vendors of the property on September 1, 2009, and facilitate a founding shareholder of the Company to sell an aggregate of 300,000 common shares to the vendors at a purchase price of U.S. $0.001 per share. F-8 Silica Resources Corporation (An Exploration Stage Company) Notes to the Financial Statements September 30, 2008 ("unaudited") Note 4 Mineral Properties- continued United States Mineral Property Acquisition Agreement On January 31, 2008, the Company entered a Mineral Property Acquisition Agreement (“Agreement”) with Major Ventures LLC, Elk Creek Corporation and Balbach Colorado Inc. (collectively, the “Vendors”). The Vendors granted to the Company the sole and exclusive option to acquire a 100% undivided legal, beneficial and registerable interest in and to the following unencumbered mineral property interests (collectively, the “Property”): (i) the Elkhorn property located in Beaverhead County, Montana, and comprising approximately 1,777 acres; (ii) the Ramey Creek property located in Custer County, Idaho, and comprising approximately 393 acres; and (iii) the Roaring River property located in Elmore County, Idaho, and comprising approximately 2,707 acres; In order to exercise its Option, the Company was obligated to provide the following consideration to the Vendors in the following manner: Affiliate Share Transfer:the Company caused a founding shareholder of the Company to sell an aggregate of 2,000,000 restricted and control and issued and outstanding common shares to the Vendors at a purchase price of U.S. $0.001 per share; and Maintenance Payments:the Company will pay to the Vendors behalf, all underlying option, regulatory and governmental payments and assessment work required to keep the mineral property interests in good standing. During the year ended March 31, 2008, the Company paid $85,000 to Major Ventures LLC, of which $4,900 for geologists’ fees spent on the acquired properties were recorded as acquisition of mineral properties, and the remaining was administration expenditures which were expensed as exploration and development in mineral property costs. During the year ended March 31, 2008, $19,244 legal fees related to the acquisition of the properties were capitalized as acquisition costs of mineral properties. On March 27, 2008 the Company completed the acquisition requirements under the Agreement andexercised the Option thereby acquired an undivided 100% legal, beneficial and registerable interest in and to the mineral property interests comprising the Property. As of August 31, 2008, the Company has decided to allow the leases on the Roaring River and Ramey Creek properties to lapse without renewal. The Company has impaired lapsed mineral properties by $15,347 during the quarter ended September 30, 2008 on the basis of net acres abandoned. F-9 Silica Resources Corporation (An Exploration Stage Company) Notes to the Financial Statements September 30, 2008 ("unaudited") Note 5 Capital Stock On June 3, 2008, the Company issued to private placement subscribers an aggregate of 400,000 units of securities at a price of $0.25 per unit with each unit comprised of one common share and one share purchase warrant entitling the purchaser to purchase one common share at $0.35 per share for a two year term from the date of issue for gross proceeds of $100,000.No issuance costs were paid in connection with the transaction. The fair value of the warrants of $12,704 was estimated using the Black-Scholes option pricing model with an expected life of 2 years, a risk free interest rate of 3.55%, a dividend yield of 0%, and an expected volatility of 40%. On June 11, 2008, an aggregate of 28,444,200 common shares of the Company held by a former officer and director of the Company were cancelled and returned to treasury for no consideration as part of restructuring the Company.No value was attributed to the transaction on the basis of prior negotiations. At September 30, 2008, there were no outstanding stock options. Stock Purchase Warrants Warrant transactions and the number of warrants outstanding at September 30, 2008 are summarized as follows: Six month period ended September 30, 2008 Year ended March 31, 2008 Number of Shares Weighted Average Exercise Price per Share Weighted Average Life in Years Number of Shares Weighted Average Exercise Price per Share Weighted Average Life in Years Balance Beginning of Period 1,480,000 0.35 1.68 - - - Granted in the Period 400,000 0.35 2.00 1,480,000 .0.35 2.00 Exercised in the Period - Expired in the Period - Balance End of Period 1,880,000 0.35 1.28 1,480,000 0.35 1.68 Note 6 Related Party Transactions As at September 30, 2008, the Company owed $12,017 (September 30, 2007 - $Nil) for expense reimbursements to a Company with a director in common. As at September 30, 2008, accounts payable and accrued liabilities included $12,500 (September 30, 2007 - $Nil) in fees for mineral property exploration services rendered and $2,229 (September 30, 2007 - $Nil) in related expenses to a director and officer of the Company. The Company paid this director and officer an aggregate of $30,000 and $3,750 for mineral property exploration services and reimbursed expenses respectively during the six months ended September 30, 2008. The above transactions have been in the normal course of operations and, in management’s opinion, undertaken with the same terms and conditions as transactions with unrelated parties. Note 7 Commitments On February 1, 2008, the Company signed a consulting and professional services agreement to provide geological, exploration and consulting services for a daily fee of $600.The Agreement commences on February 1, 2008 to January 31, 2009 and to renew on a yearly basis. On February 1, 2008, the Company signed a consulting and professional services agreement with a director of the Company to provide geological, exploration and consulting services for a daily fee of $500 with a minimum of 10 days per month.The Agreement commences on February 1, 2008 to January 31, 2009 and to renew on a yearly basis. Note 8 Promissory Notes On May 27, 2008, the Company signed a promissory note due on August 26, 2008 in the amount of $50,000, unsecured with annual interest of 7%.Interest of $1,141 was accrued during the period ended September 30, 2008.The note was not repaid on its due date.The Company continues to accrue interest at 7% per annum. On September 12, 2008, the Company issued a promissory note in the amount of $20,000, unsecured, due and payable with accumulated interest within 190 days and bears interest of 8% per annum. F-10 FORWARD LOOKING STATEMENTS Statements made in this Form 10-Q that are not historical or current facts are "forward-looking statements" made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933 (the "Act") and Section 21E of the Securities Exchange Act of 1934. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATION GENERAL Silica Resources Corporation was incorporated under the laws of the State of Nevada in October 7, 2005. We are engaged in the business of acquisition, exploration and development of mineral properties in the United States and Canada. We also plan to locate and acquire other precious or industrial mineral properties. As of the date of this Quarterly Report, our main focus is the identification, acquisition, exploration and development of mineral properties, which has resulted in the acquisition of our interest in the properties discussed below. Our shares of common stock trade on the Over-the-Counter Bulletin Board under the symbol “SRCN”. Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we", "our", "us”, "the Company", “the Corporation”, “Silica”, or "Silica Resources Corporation" refers to Silica Resources Corporation. CURRENT BUSINESS OPERATIONS We are a resource exploration company currently engaged in the exploration and development of properties that we believe may contain valuable minerals for the purpose of discovering commercially viable mineral deposits. Our foundational group of assets consists of the properties located in Montana and Idaho as more fully described below. We have entered into an agreement with Major Ventures LLC, Elk Creek Corporation and Balbach Colorado Inc. (collectively, the "Vendors") to earn a 100% interest in the properties. Since we are an exploration stage company, there is no assurance that a commercially viable mineral deposit exists on the property covered by the prospect lease, and a great deal of further exploration will be required before a final evaluation as to the economic and legal feasibility for our future exploration is determined.
